Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 13 February 1815
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson Feb. 13th. 1815—

Thanks be to kind Providence we are all alive though the cold Tuesday our blood seemed congealing, & it was hard for me to respire—I do not know as I ever felt more thankful, than when the rigor of the weather abated—but we have still severe cold of long continuance—as the quantity of Snow makes the air more pungent; I suppose we feel the cold much more than you at Quincy for the Snow is over the fences here & it is very difficult traveling—I was very sorry not to see your Son & Daughter when at Haverhill—I hope they got home well, & did not get sick by the extreme cold north air—
Your Son was so good as to write me a few lines, enclosing  fifty Dollar—I wish I could converse half an hour with you, & your Son—& ask you what I shall do with it—or what is best to be done with it?—I could in a moment dispose of it here, but I think justice demands, that original Property, should be safely deposited, Where it may accumalate, to answer future necessities—I have thoughts of sending it to my Son, as the sums may be collected, to lessen the demand he may have for advancing money to build my part of the medford Barn—but I thought I would not, till I had written to you—& asked, your advice— at any upon any consideration I think it best not to have it sent here, I drew five hundred Dollars out of Dr Tufts’ hands to answer some pressing calls—which lies dead as to interest—I wish to do justice to every one, & to both my Children, & I do not think it would be right to let any more property lie useless to them—My good friend does not know that I have this, & therefore will not think it unpleasant, or unkind that he does not have it—I desire to be thankful that his Embarrassments have not arisen from his vices, or any immorality, but from too great benevolence—this is a comfort—
My Son has security in his hands, & a note which is to draw interrest. I think it will not injure him, to have some real Estate secured in this time of danger, & if it continues vested with him, it may be my only Asylum—
Please to always dispense my respects, & love where due—& if you are not frozen as I am, pray write soon to your affectionate Sister
E PeabodyThe receipt you will please to give your Son—&  letter a passport—
